Title: From George Washington to Jean-Baptiste Donatien de Vimeur, comte de Rochambeau, 7 June 1781
From: Washington, George
To: Rochambeau, Jean-Baptiste Donatien de Vimeur, comte de


                        
                            Sir
                            Head Quarters New Windsor 7th June 1781
                        
                        I do myself the Honor to inclose Your Excellency a Martinico Gazette of the 3rd of May which announces the
                            Arrival of the Count de Grasse and gives an imperfect Account of the Action between the Fleets. This was sent me by the
                            Minister with a Desire that it might be forwarded to You. But by Intelligence as late as the 8th of May it appears that
                            the Count, unable to overtake Hood, had returned to Martinico, and that an Attempt was immediately to be made upon St
                            Lucia at which there was a Garrison of 1200 British Troops.
                        Your Excellency will observe a very extraordinary Paragraph in the inclosed Paper. It is asserted that 5
                            Ships of the Line, having 42 Transports under their Convoy, parted from the main Body of the Fleet and were destined for
                            Rhode Island. Should You have received similar Official Intelligence, or should You and Mr Barras think that such a
                            Circumstance is probable—in that Case, His Majesty’s Squadron ought not in my Opinion, at this Moment to leave Rhode
                            Island, but await the Reinforcement there. Possibly the Dispatches for your Excellency and Count de Barras which I forward
                            by this Opportunity may throw more Light upon the Matter & enable You to judge with Precission upon the Measure
                            which ought to be pursued.
                        Accounts from Virginia are exceedingly alarming. The Enemy having concentered their Force are marching thro
                            the State almost without Controul, as the Body of Men under the Command of the Marquis de la Fayette was too small to give
                            effectual opposition. This obliges me again to entreat Your Excellency to move this Way as soon as Circumstances will
                            possibly admit. The Reasons which were urged in my last now operate more powerfully in favor of the Movement than they did
                            before. I have the Honor to be with very great Regard and Attachment Your Excellency’s Most Obedt and Hble Servant
                        
                            Go: Washington

                        
                    